 Case 1:20-cv-00843-RGA Document 8 Filed 09/09/20 Page 1 of 3 PageID #: 112




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


ELIZABETH LAZARUS, derivatively
on behalf of nominal defendant ACADIA
PHARMACEUTICALS INC.,

                         Plaintiff,

       v.

STEPHEN R. DAVIS, SRDJAN R.                        C.A. No. 1:20-cv-0843-RGA
STANKOVIC, MICHAEL J. YANG,
TODD S. YOUNG, TERRENCE O.
MOORE, STEPHEN R. BIGGAR,
JULIAN C. BAKER, LAURA A. BREGE,
JAMES DALY, EDMUND P. HARRIGAN,
and DANIEL B. SOLAND,

                         Defendants,

       and

ACADIA PHARMACEUTICALS INC.,

                         Nominal Defendant.



                   JOINT STIPULATION AND [PROPOSED] ORDER
                       REGARDING TRANSFER OF ACTION

       WHEREAS, on June 23, 2020, plaintiff Elizabeth Lazarus (“Plaintiff”) filed an action

(the “Action”) alleging on behalf of nominal defendant ACADIA Pharmaceuticals Inc.

(“ACADIA”), among other things, violations of securities law, breaches of fiduciary duty, waste

of corporate assets, and unjust enrichment, against Stephen R. Davis, Srdjan R. Stankovic,

Michael J. Yang, Todd S. Young, Terrence O. Moore, Stephen R. Biggar, Julian C. Baker, Laura

A. Brege, James Daly, Edmund P. Harrigan, and Daniel B. Soland (the “Individual Defendants,”

and together with ACADIA, the “Defendants,” and together with Plaintiff, the “Parties”);
 Case 1:20-cv-00843-RGA Document 8 Filed 09/09/20 Page 2 of 3 PageID #: 113




       WHEREAS, a related securities class action involving related claims and defenses,

including alleged violations of sections 10(b) and 20(a) of the Securities Exchange Act and Rule

10b-5 promulgated thereunder, is pending in the U.S. District Court for the Southern District of

California, captioned In re Acadia Pharmaceuticals Inc. Securities Litigation, Case No. 3:18-cv-

1647-AJB-BGS (the “Related Securities Class Action”);

       WHEREAS, a derivative action involving claims and defenses, including alleged

violations of securities law, breaches of fiduciary duty, waste of corporate assets, and unjust

enrichment is pending in the U.S. District Court for the Southern District of California, captioned

Barney v. Davis et al., Case No. 3:20-cv-0238-BAS-JLB;

       WHEREAS, on August 24, 2020, the Parties filed a joint stipulation proposing to stay

this Action in light of the Related Securities Class Action;

       WHEREAS, on August 25, 2020, the Court denied the proposed order regarding the stay

and ordered the Parties to show cause why this Action should not be transferred to the U.S.

District Court for the Southern District of California; and

       WHEREAS, Plaintiff and Defendants met and conferred and jointly consent to the

transfer of this Action to the U.S. District Court for the Southern District of California.

       NOW, THEREFORE, the Parties, through their undersigned counsel, agree and stipulate,

subject to the approval of the Court, that this Action is hereby transferred to the U.S. District

Court for the Southern District of California.

       IT IS SO STIPULATED.




                                                  2
  Case 1:20-cv-00843-RGA Document 8 Filed 09/09/20 Page 3 of 3 PageID #: 114




Dated: September 9, 2020                  RICHARDS, LAYTON & FINGER, P.A.

OF COUNSEL:                               /s/ Raymond J. DiCamillo
                                          Raymond J. DiCamillo (#3188)
COOLEY LLP                                920 North King Street
Koji F. Fukumura                          Wilmington, Delaware 19801
Peter M. Adams                            (302) 651-7700
Jeanne Detch                              dicamillo@rlf.com
4401 Eastgate Mall
San Diego, California 92121               Attorneys for Defendants Stephen R. Davis,
(858) 550-6000                            Srdjan R. Stankovic, Michael J. Yang, Todd S.
kfukumura@cooley.com                      Young, Terrence O. Moore, Stephen R. Biggar,
padams@cooley.com                         Julian C. Baker, Laura A. Brege, James Daly,
jdetch@cooley.com                         Edmund P. Harrigan, and Daniel B. Soland,
                                          and Nominal Defendant ACADIA
                                          Pharmaceuticals Inc.

Dated: September 9, 2020                  COOCH AND TAYLOR P.A.

OF COUNSEL:                               /s/ Blake A. Bennett
                                          Blake A. Bennett (#5133)
LIFSHITZ LAW FIRM, P.C.                   The Nemours Building
Joshua M. Lifshitz                        1007 N. Orange Street, Suite 1120
821 Franklin Avenue, Suite 209            Wilmington, Delaware 19801
Garden City, New York 11530               (302) 984-3800
(516) 493-9780
                                          Attorneys for Plaintiff Elizabeth Lazarus


       IT IS SO ORDERED.



Dated: September ___, 2020
                                          Honorable Richard G. Andrews
                                          United States District Court Judge




                                      3
